

116 HR 4591 IH: Fixing America’s Bridges Act
U.S. House of Representatives
2019-10-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4591IN THE HOUSE OF REPRESENTATIVESOctober 1, 2019Ms. Finkenauer (for herself and Mr. Higgins of Louisiana) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo permit the Secretary of Transportation to approve Federal participation in the replacement or
			 rehabilitation of certain bridges, and for other purposes.
	
 1.Short titleThis Act may be cited as the Fixing America’s Bridges Act. 2.Highway Bridge Replacement and Rehabilitation Program (a)In generalSection 144 of title 23, United States Code, is amended—
 (1)in the section heading by striking National bridge and tunnel inventory and inspection standards and inserting Highway bridge replacement and rehabilitation; and (2)by adding at the end the following:
					
						(l)Highway Bridge Replacement and Rehabilitation Program
 (1)ParticipationOn application by a State or States to the Secretary for assistance for one or more highway bridges that have been determined to be eligible for replacement or rehabilitation under subsection (b), the Secretary may approve Federal participation in—
 (A)replacing a bridge with a comparable facility; or (B)rehabilitating a bridge.
 (2)Types of assistanceOn application by a State or States to the Secretary, the Secretary may approve Federal assistance for any of the following activities for a highway bridge that has been determined to be eligible for replacement or rehabilitation under subsection (b):
 (A)Painting. (B)Seismic retrofit.
 (C)Systematic preventive maintenance. (D)Installation of scour coun­ter­mea­sures.
 (E)Application of calcium magnesium acetate, sodium acetate/formate, or other environmentally acceptable, minimally corrosive anti-icing and de-icing compositions.
 (3)Basis for determinationThe Secretary shall determine the eligibility of highway bridges for replacement or rehabilitation for each State based on highway bridges found to be in poor condition in the State.
 (4)Special rule for preventive maintenanceNotwithstanding any other provision of this subsection, a State may carry out a project under paragraph (2)(B), (2)(C), or (2)(D) for a highway bridge without regard to whether the bridge is eligible for replacement or rehabilitation under this section.
							(5)Apportionment
 (A)In generalFunds authorized to carry out this section shall be apportioned among the several States on October 1 of the fiscal year for which authorized in accordance with this subsection.
 (B)Categories of deficiencyEach deficient bridge shall be placed into one of the following categories: (i)Federal-aid system bridges eligible for replacement.
 (ii)Federal-aid system bridges eligible for rehabilitation. (iii)Off-system bridges eligible for replacement.
 (iv)Off-system bridges eligible for rehabilitation. (C)Calculation of apportionment (i)In generalThe deck area of deficient bridges in each category shall be multiplied by the respective unit price on a State-by-State basis, as determined by the Secretary, and the total cost in each State divided by the total cost of the deficient bridges in all States shall determine the apportionment factors.
 (ii)DeterminationsThe Secretary shall make determinations under clause (i) using the latest available data, which shall be updated annually.
 (D)Special rule for apportionmentIf a State transfers funds apportioned to the State under this section in a fiscal year beginning after September 30, 2019, to any other apportionment of funds to such State under this title, the total cost of deficient bridges in such State and in all States to be determined for the succeeding fiscal year shall be reduced by the amount of such transferred funds.
 (E)Limitation of apportionmentNo State shall receive more than 10 percent or less than 0.25 percent of the total apportionment for any one fiscal year.
 (F)Availability of fundsFunds apportioned under this section shall be available for expenditure for the period specified in section 118(b).
 (G)Reapportionment of fundsAny funds not obligated at the expiration of the period described in subparagraph (F) shall be reapportioned by the Secretary to the other States in accordance with this subsection.
 (H)Special rule for use of fundsThe use of funds authorized under this section to carry out a project for the seismic retrofit of a bridge shall not affect the apportionment of funds under this section.
								(6)Set-aside for off-system bridges
 (A)In generalNot less than 20 percent of the amount apportioned to each State in each fiscal year shall be expended for projects to replace, rehabilitate, paint, perform systematic preventive maintenance or seismic retrofit of, or apply calcium magnesium acetate, sodium acetate/formate, or other environmentally acceptable, minimally corrosive anti-icing and de­icing compositions to, or install scour countermeasures to, highway bridges located on public roads, other than those on a Federal-aid highway.
 (B)Reduction of expendituresThe Secretary, after consultation with State and local officials, may reduce the requirement for expenditure for bridges not on a Federal-aid highway under subparagraph (A) with respect to the State if the Secretary determines that the State has inadequate needs to justify the expenditure.
 (7)Inventories and reportsThe Secretary shall— (A)biennially report to the Committee on Environment and Public Works of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives on projects approved under this section;
 (B)annually revise the current inventories authorized by subsection (b) of this section; (C)biennially report to such committees on such inventories; and
 (D)biennially report to such committees such recommendations as the Secretary may have for improvements of the program authorized by this section.
 (8)Fair and equitable basisSums apportioned to a State under this section shall be made available for obligation throughout such State on a fair and equitable basis.
							(9)Periodic review of application procedures
 (A)In generalNot later than 6 months after the date of enactment of this subsection, and periodically thereafter, the Secretary shall review the procedure used in approving or disapproving applications submitted under this section to determine what changes, if any, may be made to expedite such procedure.
 (B)Implementation of changesThe Secretary shall implement the changes determined under subparagraph (A) as soon as possible. (C)Report to CongressNot later than 9 months after the date of enactment of this subsection, the Secretary shall submit a report to Congress which describes such review and such changes, including any recommendations for legislative changes.
								(10)Credit for bridges not on Federal-aid highways
 (A)In generalNotwithstanding any other provision of law, with respect to any project not on a Federal-aid highway for the replacement of a bridge or rehabilitation of a bridge that is wholly funded from State and local sources, is eligible for Federal funds under this section, is noncontroversial, is certified by the State to have been carried out in accordance with all standards applicable to such projects under this section, and is determined by the Secretary upon completion to be no longer a deficient bridge any amount expended after the date of enactment of this subsection from State and local sources for the project in excess of 20 percent of the cost of construction of the project may be credited to the non-Federal share of the cost of other bridge projects in the State that are eligible for Federal funds under this section.
 (B)CreditingCrediting described under subparagraph (A) shall be conducted in accordance with procedures established by the Secretary.
 (11)DefinitionsIn this section: (A)The term rehabilitate means performing major work necessary to restore the structural integrity of a bridge as well as work necessary to correct a major safety defect.
 (B)The term rehabilitation means major work necessary to restore the structural integrity of a bridge as well as work necessary to correct a major safety defect.
 (12)Federal shareNotwithstanding section 120, the Federal share of the cost of a project carried out under this subsection shall be 90 percent.
 (13)Treatment of off-system bridge projectsNotwithstanding any other provision of law, off-system bridge projects funded in whole, or in part, under paragraphs (5) or (6) shall be treated as projects on a Federal-aid highway under this chapter.
 (14)Authorization of appropriationsThere is authorized to be appropriated such sums as may be necessary to carry out this subsection.. (b)Clerical amendmentThe analysis for chapter 1 of title 23, United States Code, is amended by striking the item relating to section 144 and inserting the following:
				
					
						144. Highway bridge replacement and rehabilitation..
 (c)Surface transportation block grant programSection 133(f) of title 23, United States Code, is repealed. 